SUBSCRIPTION AGREEMENT INVESTOR SUBSCRIPTION AGREEMENT FOR SILVER STAR CAPITAL HOLDINGS, INC. Persons interested in purchasing shares of Silver Star Capital Holdings, Inc. must return this completed subscription agreement along with a wire transfer, check or money order for their total payment, payable only to: SILVER STAR CAPITAL HOLDINGS, INC 2731 Silver Star Road Suite 200 Orlando, Florida 32808-3935 If and when accepted by us, this subscription agreement shall constitute a subscription for shares of our common stock. An accepted copy of this agreement will be returned to you as your receipt, and certificates for your stock will be issued to you shortly thereafter. Method of payment: [] Check, [] Money Order, [] Wire payable only to: Silver Star Capital Holdings, Inc. Wire Transfer Instructions: Bank: Bank of America Address: Orlando, Florida ABA: 026009593 Account Name: Silver Star Capital Holdings, Inc. Account Number: 8 Reference: (Insert Subscriber’s Name) I hereby irrevocably tender this subscription agreement for the purchase of shares at $1.50 per share. With this subscription agreement, I tender payment in the amount of $ for the shares subscribed. In connection with this investment, I represent and warrant as follows: (a)Prior to tendering payment for the shares, I received your final prospectus dated [insert date]. (b) I am a bona fide resident of the state of . Please issue the securities, which I am purchasing as follows: Individual(s)—if more than one owner, please issue as follows: [ ] Tenants-in-Common (all parties must signeach investor has an undivided interest) [ ] Joint Tenants with Right of Survivorship (all parties must signjoint ownership) [ ] Minor with adult custodian under the Uniform Gift to Minors Act in your state (the minor will have sole beneficial ownership) (minor's name) SUBSCRIPTION FORM FOR OTHER THAN INDIVIDUAL Purchasers of shares of Silver Star Capital Holdings, Inc., other than individuals, must complete this form for the proper entity that will hold title to the shares.Send this completed subscription agreement along with aa wire transfer, check or money order for their total payment, payable only to: SILVER STAR CAPITAL HOLDINGS, INC 2731 Silver Star Road Suite 200 Orlando, Florida 32808-3935 If and when accepted by us, this subscription agreement shall constitute a subscription for shares of our common stock. An accepted copy of this agreement will be returned to you as your receipt, and certificates for your stock will be issued to you shortly thereafter. Method of payment: [] Check, [] Money Order, [] Wire payable only to: Silver Star Capital Holdings, Inc. Wire Transfer Instructions: Bank: Bank of America Address: Orlando, Florida ABA: 026009593 Account Name: Silver Star Capital Holdings, Inc. Account Number: 8 Reference: (Insert Subscriber’s Name) I hereby irrevocably tender this subscription agreement for the purchase of shares at $1.50 per share. With this subscription agreement, we tender payment in the amount of $ for the shares subscribed. In connection with this investment, I represent and warrant as follows: (a)Prior to tendering payment for the shares, we received your final prospectus dated [insert date]. (b) Our entity is domiciled in the state of . ENTITY:
